Reversed and Dismissed and Plurality and Dissenting Opinions filed October
13, 2020.




                                         In The

                        Fourteenth Court of Appeals

                                NO. 14-18-00894-CV

            HARRIS COUNTY APPRAISAL DISTRICT, Appellant

                                           V.
                IQ LIFE SCIENCES CORPORATION, Appellee

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-03250

                     DISSENTING OPINION
      The plurality improperly (1) adjudicates a waived issue presented neither to
the trial court nor on appeal, (2) applies principles of statutory construction to
resolve an unambiguous statutory provision, (3) presumes the statutory scheme at
issue creates an absurdity, (4) enlarges the plain language of a statute to reach a result
contrary to the unambiguous plain language selected by the Legislature, (5) ignores
the context of the purportedly ambiguous statutory language, and (6) assumes
Appellee’s actual notice of its taxes alleviates the government’s responsibility to
comport with statutory law. Therefore, I forcefully dissent.

I.    Relevant Facts

      The facts are uncontested that Appellee’s relevant taxes never became
delinquent because they were timely paid. As noted by the plurality, Appellee
concurrently filed its original motion for correction with “protests under [Texas Tax
Code] section 41.411 asserting that HCAD had failed to send during 2013, 2014,
and 2015, the notice of appraised valued called for by section 25.19 . . . .” The Harris
County Appraisal Review Board did not grant Appellee relief.
      Appellee then sought judicial review. Specifically, Appellee sought orders
compelling the Harris County Appraisal District to correct its rolls and provide
notice of appraisal; both remedies are statutorily authorized. Tex. Tax Code Ann.
§ 25.25(d); compare id. § 25.19 (mandating notice) with id. § 41.411 (authorizing
protest for failing to give notice). Appellant filed a plea to the jurisdiction and in
response, Appellee filed an affidavit swearing it “did not receive Notices of
Appraised Value” regarding its business personal property for 2013, 2014, and 2015.
Neither party argued to the trial court that the phrase “become delinquent” as applied
creates an absurdity; instead, this issue was raised for the first time on appeal.
      The trial court denied Appellant’s plea to the jurisdiction. Appellant sought
reconsideration (but still did not argue ambiguity). In its response, Appellee argued
its taxes never “bec[a]me delinquent” because it timely paid the taxes due. The trial
court denied Appellant’s request for relief and Appellant timely appealed. Neither
party argued Texas Tax Code sections 41.41(c) or 22.25(d) are ambiguous either to
the trial court or on appeal.

II.   Relevant Statutory Language

      The relevant statutory language provides:

                                           2
       [A] property owner who files notice of a protest . . . is entitled to
       a hearing and determination of the protest if the property owner
       files the notice prior to the date the taxes on the property to which
       the notice applies become delinquent.

Tex. Tax Code Ann. § 41.44(c) (emphasis added); see also id. § 25.25(d) (“At any
time prior to the date the taxes become delinquent, a property owner or the chief
appraiser may file a motion with the appraisal review board to change the appraisal
roll to correct an error that resulted in an incorrect appraised value for the owner’s
property.”) (emphasis added); and id. § 41.411 (entitled “Protest of Failure to Give
Notice”). Cf. Tex. Tax Code Ann. § 41.44(a) (requiring protest be filed not later
than the thirtieth day “after the date that notice to the property owner was delivered
to the property owner”) (emphasis added).

III.   Waiver

       Importantly, neither party argues the phrase “become delinquent” is
ambiguous on appeal and an examination of the record reveals no one argued it was
ambiguous to the trial court.1 Therefore, the purported ambiguity of the word
“become” was not briefed; this briefing failure provided Appellee with neither notice
nor an opportunity to be heard concerning an unpresented question the plurality
erroneously finds controlling. See generally Tex. R. App. P. 38.1(f) (“The brief must
state concisely all issues or points presented for review.”). Therefore, arguments
concerning the ambiguity of the phrase “become delinquent” have been waived and
“may not” be considered. Fed. Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 604


       1
         Instead, Appellant’s counsel specifically told the trial court at the hearing on the plea to
the jurisdiction that “The inquiry is: What is the delinquency date?”. Unlike the plurality, I
conclude Appellant should be estopped from reframing this material and strategic representation
of the controlling issue to include a mutually exclusive argument that was never made; in other
words, the controlling inquiry cannot be both “what is the delinquency date” and either (1) “was
Appellee’s timely payment delinquent within the meaning of the Texas Tax Code?” or (2) “is the
phrase ‘become delinquent’ ambiguous?”
                                                 3
(Tex. 2012) (“When a party fails to preserve error in the trial court or waives an
argument on appeal, an appellate court may not consider the unpreserved or waived
issue.”); see also In re D.Z., 583 S.W.3d 284, 291 (Tex. App.—Houston [14th Dist.]
2019, no pet.). Fundamental tenets underlying our shared rule of law prohibit us
from answering a controlling question of law that was not presented to the trial court.
See Watts v. Oliver, 396 S.W.3d 124, 133 (Tex. App.—Houston [14th Dist.] 2013,
no pet.) (“A complaint that the trial court misapplied the law must be raised in the
trial court.”). Similarly, no one argued to the trial court that a plain-language
application of the phrase “become delinquent” constitutes an absurdity; this failure
also constitutes waiver. See Fed. Deposit Ins. Corp., 361 S.W.3d at 604; Watts, 396
S.W.3d at 133. The plurality has elected to refrain from addressing these waivers or
explaining why we should analyze waived issues.

IV.   Statutory Construction

      The plurality finds that “This appeal presents questions of statutory
construction.”   I disagree, particularly because neither party argued the word
“become” is ambiguous to the trial court or on appeal. The statutory phrase “become
delinquent” is clear and unambiguous; “therefore, there is nothing to be construed.”
Gen. Am. Indem. Co. v. Pepper, 161 Tex. 263, 339 S.W.2d 660, 661 (1960); see also
Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009) (quoting In
re Estate of Nash, 220 S.W.3d 914, 917 (Tex. 2007)); Fitzgerald v. Advanced Spine
Fixation Sys., Inc., 996 S.W.2d 864, 865 (Tex. 1999) (“[I]t is cardinal law in Texas
that a court construes a statute, ‘first, by looking to the plain and common meaning
of the statute’s words.’ If the meaning of the statutory language is unambiguous, we
adopt, with few exceptions, the interpretation supported by the plain meaning of the
provision’s words and terms.”) (internal citations omitted); Geters v. Eagle Ins. Co.,
834 S.W.2d 49, 50 (Tex. 1992) (per curiam) (courts must apply ordinary meanings);


                                           4
Hopkins v. Spring Indep. Sch. Dist., 736 S.W.2d 617, 619 (Tex. 1987) (same); and
82 C.J.S. Statutes § 365 (2020) (“The rules of statutory construction are used only
when the intent of the statute is unclear or ambiguous. The rules of statutory
construction generally are used only in case of doubt, meaning where the intent or
meaning of the statute is unclear or ambiguous . . . . If the statute conveys a clear
and definite meaning, a court must give effect to the unambiguously expressed intent
of the legislature and has no occasion to resort to rules of statutory interpretation.”).

V.      Absurdity

        Ignoring waiver and applying the rules of statutory construction, the
plurality’s reliance thereon (as well as Appellant’s insistence that we use them) is
predicated upon an erroneous presumption that the trial court’s ruling honoring the
plain and ordinary meaning of the word “become” creates an unacceptable absurdity
requiring judicial rectification.             This results-oriented presumption that the
Legislature chose the wrong word is impossible without an absurdity. See Entergy
Gulf States, Inc., 282 S.W.3d at 437 (“This general rule [requiring discernment of
legislative intent from the plain meaning of the words chosen] applies unless
enforcing the plain language of the statute as written would produce absurd results.”)
(citing Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 284 (Tex. 1999)).2
Instead, it is the plurality’s implicit conclusion (i.e., that honoring the Legislature’s


        2
          See also HDSA Westfield Lake, LLC v. Harris Cty. Appraisal Dist., 490 S.W.3d 558, 561
(Tex. App.—Houston [14th Dist.] 2016, no pet.) (“The main rule in construing a statute is to give
rational and practical effect to the intention of the lawmaking power. All other rules fall within
this fixed principle of jurisprudence. A clause in the statute which is repugnant to the general act,
and cannot be construed in harmony with it, must be held inoperative. So, in construing a statute,
all effects which are unnatural, absurd, or unjust must be held as implied exceptions, the same as
if they had been expressed in words.”) (citing Entergy Gulf States, Inc., 282 S.W.3d at 437);
Atkinson v. State, 79 S.W. 31, 32 (Tex. Crim. App. 1904) (quoting Ball v. State, 50 Ind. 595 (Ind.
1875)); and 82 C.J.S. Statutes § 365 (2020) (“Courts must presume that a legislature says in a
statute what it means and means in a statute what it says there . . . . [I]t is ultimately the provisions
of laws, rather than the principal concerns of legislators, that govern.”).
                                                   5
plain language renders an absurdity despite the absence of any relevant argument to
the trial court) that is absurd.

       Specifically, the plurality concludes the Legislature could not possibly have
intended for us to interpret the word “become” according to its plain meaning
because it permits an outcome that is contrary to the overall purpose of the statute,
i.e., “that the appraisal rolls become fixed after property owners have been given
adequate time to file their protests.” Willacy Cty. Appraisal Dist. v. Sebastian Cotton
& Grain, Ltd., 555 S.W.3d 29, 40 (Tex. 2018) (quoting Anderton v. Rockwall Cent.
Appraisal Dist., 26 S.W.3d 539, 543 (Tex. App.—Dallas 2000, pet. denied)). First,
the plurality improperly presumes an adequate time has passed despite the plain
language of the statute and the undisputed facts. Second, accepting the plurality’s
argument as a valid route to absurdity relies upon a heretofore non-existent and
illogical rule of statutory construction, i.e., plain-language statutory provisions that
create an exception to the overall purpose of a statute are void as a matter of law by
nature of their exceptionalness. This anti-logic (which the plurality has elected to
leave unaddressed) creates countless absurdities directly contrary to controlling
law.3 The Legislature has every right to create any constitutionally-permissible
exception it desires and the constitutionality of the exception at issue was not
presented to the trial court or on appeal. Therefore, I thoroughly reject the plurality’s
contention that the application of the word “become” as written is absurd.
       “The ‘bar for reworking the words our Legislature passed into law is high, and
should be. The absurdity safety valve is reserved for truly exceptional cases, and

       3
         See, e.g., Paxton v. City of Dallas, 509 S.W.3d 247, 251 (Tex. 2017) (addressing statutory
exceptions to the Public Information Act’s embodiment of Texas policy to access “complete
information about the affairs of government”) (quoting Tex. Gov’t Code Ann. § 552.001(a)); City
of Austin v. Whittington, 384 S.W.3d 766, 799 (Tex. 2012) (addressing statutory exceptions to
prohibitions on takings for economic development); and Fresh Coat, Inc. v. K-2, Inc., 318 S.W.3d
893, 899-901 (Tex. 2010) (addressing statutory exceptions to indemnity).
                                                6
mere oddity does not equal absurdity.’” Jaster v. Comet II Constr., Inc., 438 S.W.3d
556, 569 (Tex. 2014) (quoting Combs v. Health Care Servs. Corp., 401 S.W.3d 623,
630 (Tex. 2013)).4 A generally-accepted standard for absurdity is whether the
application involves “patently nonsensical results”. See Tex. Workforce Comm’n v.
Wichita Cty., 548 S.W.3d 489, 495 (Tex. 2018) (citing Combs, 401 S.W.3d at 630).5
I simply cannot conclude that allowing a party to seek judicial relief under these
facts creates a patently nonsensical result, particularly given (1) the absence of any
briefing to the trial court or on appeal concerning the legislative intent or history
concerning the relevant statutory provisions, (2) an unambiguous statute, and (3) an
uncontested sworn affidavit tending to evidence a violation of said statute.

VI.    Common Usage

       Even if I were to agree we should analyze a waived argument and apply the
rules of statutory construction despite the absence of an absurdity, we are bound by
the Texas Code Construction Act. There, the Legislature has required the judiciary
to read words and phrases in context and to construe them according to the rules of
grammar and common usage. See Tex. Gov’t Code Ann. § 311.011. Even if my
understanding of common usage renders my definition of the word “become”
unreasonable, I simply utilize a dictionary to determine its meaning. See Jaster, 438
S.W.3d at 563 (“The place to look for the ordinary meaning of words is . . . a
dictionary.”) (quoting Epps v. Fowler, 351 S.W.3d 862, 873 (Tex. 2011) (Hecht, J.,

       4
          See also id. at 570 (“[R]easonableness is not the standard for eschewing plain statutory
language.”) (quoting In re Blair, 408 S.W.3d 843, 859 (Tex. 2013) (orig. proceeding) (Boyd, J.,
concurring)); Combs, 401 S.W.3d at 630 (“A sales-tax exemption for tie pins, even if unintended,
even if improvident, even if inequitable, falls short of being unthinkable or unfathomable. The
absurdity backstop requires more than a curious loophole.”).
        5
          See also City of Fort Worth v. Rylie, 602 S.W.3d 459, 467-68 (Tex. 2020) (citing Combs,
401 S.W.3d at 630); Jaster, 438 S.W.3d at 562 (citing Molinet v. Kimbrell, 356 S.W.3d 407, 411
(Tex. 2011)); and In re Transcon. Gas Pipeline Co., LLC, 542 S.W.3d 703, 712 (Tex. App.—
Houston [14th Dist.] 2017, orig. proceeding) (citing Harris Cty. Appraisal Dist. v. Tex. Workforce
Comm’n, 519 S.W.3d 113, 128 (Tex. 2017)).
                                                7
dissenting)).     There, my common understanding of a commonly used term is
confirmed. Become, Webster’s Encyclopedic Unabridged Dictionary of the English
Language 132 (Grammercy Books 1994) (“to come into being”). Therefore, the
word “become” is unambiguous and we are obliged to apply it according to the plain
language utilized by the Legislature. Tex. Gov’t Code Ann. § 311.011; see also
Fitzgerald, 996 S.W.2d at 865.

VII. Context

       Even if I were to agree we should analyze a waived argument, apply the rules
of statutory construction, and ignore both the absence of an absurdity and common
usage, the plurality is still mistaken. “We determine legislative intent from the entire
act and not just isolated portions.” 20801, Inc. v. Parker, 249 S.W.3d 392, 396 (Tex.
2008) (citing State ex rel. State Dep’t of Highways & Pub. Transp. v. Gonzalez, 82
S.W.3d 322, 327 (Tex. 2002) (citing Jones v. Fowler, 969 S.W.2d 429, 432 (Tex.
1998) (per curiam))). Anyone who follows this instruction and examines the entire
Tax Code will find the Legislature repeatedly uses the phrase “becomes
delinquent”;6 changing this phrase to mean “would have become delinquent” would
both create multiple intolerable absurdities and contribute to uncertainty in the law

       6
           See, e.g., Tex. Tax Code Ann. § 33.41 (providing that a taxing unit may file suit in a court
of competent jurisdiction to foreclose the lien securing payment or to enforce personal liability “at
any time after its tax on property becomes delinquent”); id. § 111.017(a) (“Before the expiration
of three years after a person becomes delinquent in the payment of any amount under this title, the
comptroller may seize and sell at public auction real and personal property of the person.”); id.
§ 33.01(a) (“A delinquent tax incurs a penalty of six percent of the amount of the tax for the first
calendar month it is delinquent plus one percent for each additional month or portion of a month
the tax remains unpaid prior to July 1 of the year in which it becomes delinquent.”); id. § 11.201(d)
(“The taxes and interest are due and become delinquent and incur penalties and interest as provided
by law.”); id. § 33.42(b) (“If a taxing unit’s tax on real property becomes delinquent after the unit
files suit to foreclose a tax lien on the property but before entry of judgment, the court shall include
the amount of the tax and any penalty and interest in its judgment.”); id. § 33.22(a) (“At any time
after a tax becomes delinquent, a collector may apply for a tax warrant to any court in any county
in which the person liable for the tax has personal property.”); id. § 33.08(b), (c); id. § 33.11(a),
(b); id. § 23.96(c); and id. § 42.42(b), (c).
                                                   8
(neither of which is addressed by the plurality). These statutes reveal that the phrase
“becomes delinquent” is well-known to the Legislature and that it is used as a well-
established term of art.7 An examination of the Tax Code (as well as other statutes)
also reveals the Legislature clearly knows the difference between the phrases
“become delinquent” and “would have become delinquent”. Compare n.6, supra
with Tex. Tax Code Ann. § 26.09(d) (“Except as provided by Subsection (d-1), the
amount of back taxes due incurs interest calculated at the rate provided by Section
33.01(c) from the date the tax would have become delinquent had the tax been
imposed in the proper tax year.”) (emphasis added); see also id. § 11.135(c)
(“calculated from the dates on which the differences would have become due”)
(emphasis added); id. § 11.181(e) (same); id. § 11.201(a) (same); id. § 11.185(e)
(“computed from the dates on which the taxes would have become due”) (emphasis
added); id. § 23.55(a) (“calculated from the dates on which the differences would
have become due”) (emphasis added); id. § 23.76 (same); id. § 23.86(a) (same); id.
§ 23.96 (same); and id. §§ 23.9807(a)(2) and (b)(2) (same); Tex. Bus. & Com. Code
Ann. § 9.316(d),. (e)(1), (f)(1), (h)(2), and (i)(2); id. § 9.515(e); Tex. Ins. Code Ann.
§ 1105.007(1) (“premiums that would have become due on and after the policy
anniversary”) (emphasis added); id. § 1105.012(c) (same); id. § 1105.053(f)(1)(A)
(“on or after the date of the change on which a premium would have become due
had the change not occurred”) (emphasis added); id. § 1105.007 (“correspond to
premiums that would have become due on and after the policy anniversary”)
(emphasis added); Tex. Nat. Res. Code Ann. § 183.002(f) (“calculated from the
dates on which the differences would have become due”) (emphasis added); and

       7
         Cf. Am. Sur. Co. of N.Y. v. Bd. of Trs. of Indep. Sch. Dist. of Ft. Worth, 224 S.W. 292,
293 (Tex. Civ. App.—Fort Worth 1919, no writ) (“The court finds that section 16 of chapter 8 of
the present charter of Ft. Worth contains the following provision: ‘Should any taxpayer suffer his
taxes to become delinquent, that is to say, shall fail or refuse to pay same before February 1st of
each year, then a penalty shall attach to the payment of same . . . .’”).
                                                9
Tex. Prop. Code Ann. § 24.053(a) (“If a trustee disclaims an interest in property that
otherwise would have become trust property”) (emphasis added).
      Even when I examine the purported (but waived) ambiguity in context, I still
have no cause to believe the Legislature meant anything other than what it said. See
Fitzgerald, 996 S.W.2d at 866 (“[I]t is a fair assumption that the Legislature tries to
say what it means, and therefore the words it chooses should be the surest guide to
legislative intent.”); 82 C.J.S. Statutes § 365 (2020) (“Courts must presume that a
legislature says in a statute what it means and means in a statute what it says there.”).
I also have confidence that the Legislature (1) understands the nuances of the
English language; (2) purposefully selected the word become because it meant “to
come into being”; and (3) purposefully did not use the phrase would have become.
See Jones v. Tex. Dep’t of Family & Protective Servs., 400 S.W.3d 173, 179 (Tex.
App.—Austin 2013, no pet.) (presuming the Legislature (1) “knows the difference”
between void and voidable orders and (2) chooses its language with care).

VIII. Negation

      The plurality acknowledges that, “We must give effect to each provision of a
statute so that none is rendered meaningless or mere surplusage.” TIC Energy &
Chem., Inc. v. Martin, 498 S.W.3d 68, 74 (Tex. 2016). The Legislature has clearly
provided that “the chief appraiser shall deliver a clear and understandable written
notice to the property owner of the appraised value of the property owner’s
property[.]” Tex. Tax Code Ann. § 25.19(a) (emphasis added). This notice must
“separate real from personal property” and provide specific information. Id.
§ 25.19(b). Despite Appellee’s sworn statement that it did not receive said notice,
the plurality concludes judicial review is not warranted because Appellee received
actual notice of the taxes it owed. The plurality fails, however, to consider the other
statutorily mandated contents of the notice or discern whether Appellee was harmed


                                           10
by Appellant’s failure to provide same. See id. Therefore, the plurality’s analysis
improperly relieves the government from providing statutorily-guaranteed notice by
failing to give effect to the statutory schemes (1) mandating said provision and
(2) authorizing protests based on government failures to provide notice.

IX.    Enlargement
       Even if I were to ignore waiver, the lack of ambiguity, the dictionary
definition of the term, the remainder of the Texas Tax Code, other Texas statutes
that use the phrase “would have become”, and the negation of two separate statutory
provisions, the plurality is still wrong. “When applying the ordinary meaning, courts
‘may not by implication enlarge the meaning of any word in the statute beyond its
ordinary meaning, and implications from any statutory passage or word are
forbidden when the legislative intent may be gathered from a reasonable
interpretation of the statute as it is written.’” Monsanto Co. v. Cornerstones Mun.
Util. Dist., 865 S.W.2d 937, 939 (Tex. 1993) (quoting Sexton v. Mount Olivet
Cemetery Ass’n, 720 S.W.2d 129, 138 (Tex. App.—Austin 1986, writ ref’d n.r.e.)
(emphasis in original); see also Commonwealth of Mass. v. United N. & S. Dev. Co.,
168 S.W.2d 226, 229 (Tex. 1942) (adding provisos to a statute “would extend the
statute by implication, and no language in the statute authorizes a resort to
implication to arrive at some other intent”); Jaster, 438 S.W.3d at 562 (“We must
enforce the statute ‘as written’ and ‘refrain from rewriting text that lawmakers
chose.’”) (quoting Entergy Gulf States, Inc., 282 S.W.3d at 443); State v. Silver
Chevrolet Pickup VIN 1GCEC14T7YE257128 Tag No. 3TMX16, 140 S.W.3d 691,
693 (Tex. 2004) (per curiam) (“We disagree and conclude that the court of appeals’
rationale is flawed for two reasons. First, the court of appeals did not properly
consider the most important rule of statutory construction — that the court must give
effect to legislative intent . . . elevating instead the principle that forfeiture statutes


                                            11
are to be strictly construed. Nothing in the statutory language, though, indicates that
the Legislature intended the result that the court of appeals reached.”) (citations
omitted); and 67 Tex. Jur. 3d Statutes § 78 (2003) (“The court must construe a statute
according to what it says, not according to what the court thinks that it should have
said, even if the court thinks some other approach might accord with good policy.”).
Despite this clearly established jurisprudence and the undisputed fact that Appellee’s
taxes never became delinquent, the plurality adds words to the statute and changes
the meaning of the word “become” to mean “would have become”. “We cannot add
words to a statute; that is solely the Legislature’s prerogative.” Jasek v. Tex. Dep’t
of Family & Protective Servs., 348 S.W.3d 523, 535 (Tex. App.—Austin 2011, no
pet.) (“A court may not judicially amend a statute and add words that are not
implicitly contained in the language of the statute.”) (citing Lee v. City of Houston,
807 S.W.2d 290, 295 (Tex. 1991)).8

       8
          See also City of Rockwall v. Hughes, 246 S.W.3d 621, 631 (Tex. 2008) (“If the Legislature
desires to amend the statute to add words so that the statute will then say what is contended for by
the Estate, we are confident it will do so. However, changing the meaning of the statute by adding
words to it, we believe, is a legislative function, not a judicial function.”) (citing 67 Tex. Jur. 3d
Statutes § 85 (2003) (noting that it is for the Legislature, not the courts, to remedy deficiencies, if
any, in laws)); Fitzgerald, 996 S.W.2d at 867 (“We may add words into a statutory provision only
when necessary to give effect to clear legislative intent. Only truly extraordinary circumstances
showing unmistakable legislative intent should divert us from enforcing the statute as written. No
such extraordinary circumstances are present in this case, as the rest of this opinion discusses.”);
and RepublicBank Dallas, N.A. v. Interkal, Inc., 691 S.W.2d 605, 607 (Tex. 1985) (“Courts must
take statutes as they find them. More than that, they should be willing to take them as they find
them . . . . They are not responsible for omissions in legislation. They are responsible for a true
and fair interpretation of the written law. It must be an interpretation which expresses only the
will of the makers of the law, not forced nor strained, but simply such as the words of the law in
their plain sense fairly sanction and will clearly sustain.”) (quoting Simmons v. Arnim, 220 S.W.
66 (Tex. 1920)). Cf. R.R. Comm’n of Tex. v. Miller, 434 S.W.2d 670, 672 (Tex. 1968) (“This
brings to mind the maxim that ‘If Parliament does not mean what it says, it must say so.’ . . . We
may not invade the legislative field. There is nothing ambiguous or uncertain about the literal
meaning of the Act.”) (quoting Brazos River Auth. v. City of Graham, 354 S.W.2d 99 (Tex. 1961));
and In re Blair, 408 S.W.3d 843, 848 n.25 (Tex. 2013) (“A provision may be either disregarded or
judicially corrected as an error (when the correction is textually simple) if failing to do so would
result in a disposition that no reasonable person could approve.”) (quoting A. Scalia & B. Garner,
Reading Law: The Interpretation of Legal Texts 234 (2012)).
                                                  12
       Additionally, the plurality’s extension of the statute is prohibited because the
statute (as applied) deprives Appellee of the common law and constitutional rights
to notice and an opportunity to be heard.9 Although the plurality concludes the plain-
language application of the word “become” tends to thwart the overall purpose of
the statute, “there are legitimate reasons why the Legislature may have chosen this
approach.” See Jaster, 438 S.W.3d at 569. We have been presented with neither
reason nor argument why the Legislature could not, would not, or did not either
(1) incentivize people to pay their taxes on time or (2) limit the remedies available
to those who do not pay their taxes on time. Nothing about either one of these
outcomes violates our obligation to presume “the Legislature intended a just and
reasonable result by enacting the statute.” See City of Rockwall v. Hughes, 246
S.W.3d 621, 626 (Tex. 2008) (citing Tex. Gov’t Code Ann. § 311.021(3)).
Therefore, we are not permitted to enlarge the meaning of the word “become” to


       9
          See generally U.S. Const. amend. XIV, § 1 and Tex. Const. art. I, § 19. Compare
Satterfield v. Satterfield, 448 S.W.2d 456, 459 (Tex. 1969) (“While Texas follows the rule that
statutes in derogation of the common law are not to be strictly construed, it is recognized that if a
statute creates a liability unknown to the common law, or deprives a person of a common law right,
the statute will be strictly construed in the sense that it will not be extended beyond its plain
meaning or applied to cases not clearly within its purview.” (quoting Hickman v. Finlay, 392
S.W.2d 147 (Tex. Civ. App.—Austin 1965, writ ref’d)) with Holbein v. De La Garza, 126 S.W.
42, 46 (Tex. Civ. App. 1910) (“‘Audi alteram partem’ is one of the maxims of the old civil law,
and the doctrine that a man should not be condemned without a hearing is not only the instinct of
justice, but this spirit breathes through the whole system of common law and especially through
our system of equity, as distinguished from law, which seeks to temper the harshness of the
common law and bring it more in harmony with the principles of abstract justice.”); Int’l Shoe Co.
v. State of Wash., Office of Unemployment Comp. & Placement, 326 U.S. 310, 324 (1945) (“It is
true that this Court did use the terms ‘fair play’ and ‘substantial justice’ in explaining the
philosophy underlying the holding that it could not be ‘due process of law’ to render a personal
judgment against a defendant without notice to and an opportunity to be heard by him. Milliken
v. Meyer, 311 U.S. 457 . . . In McDonald v. Mabee, 243 U.S. 90, 91 . . . cited in the Milliken case,
Mr. Justice Holmes speaking for the Court warned against judicial curtailment of this opportunity
to be heard and referred to such a curtailment as a denial of ‘fair play’, which even the common
law would have deemed ‘contrary to natural justice.’”); and Hovey v. Elliott, 167 U.S. 409, 415
(1897) (“At common law no man was condemned without being afforded opportunity to be
heard.”).
                                                 13
satisfy our legislative leanings.     See Jaster, 438 S.W.3d at 570 (“[W]e read
unambiguous statutes as they are written, not as they make the most policy sense.”)
(quoting Combs, 401 S.W.3d at 629); City of San Antonio v. Hartman, 201 S.W.3d
667, 673 (Tex. 2006) (“We must construe this statute according to what it says, not
according to what we think it should have said.”).

X.    Conclusion

      The plurality (1) acknowledges that the Tax Code’s administrative procedures
are the “exclusive” remedy “for anyone wanting to contest their property taxes”,
(2) disregards Appellee’s sworn statement that it did not receive notice, and
(3) concludes Appellee is not entitled to judicial review based on (a) waived
arguments, (b) non-absurdities that were not briefed, (c) Appellee’s receipt of actual
notice (which somehow alleviates Appellant’s responsibility to comport with
statutory law), and (d) unambiguous and commonly used words that are
impermissibly enlarged and taken out of context. Characterizing an unambiguous
word as ambiguous to justify applying rules of statutory construction (particularly
in the absence of any relevant argument or briefing to the trial court or on appeal) is
an unmistakably activist and dangerous attempt to supplant the will of the
Legislature with the will of the judiciary. Presuming the Legislature clumsily chose
its words simply because we find the result of unambiguous plain language to be
unwise is an unmistakable assault on the rule of law and our tripartite system of
governance. As a result, I dissent.



                                        /s/    Meagan Hassan
                                               Justice


Panel consists of Justices Zimmerer, Spain, and Hassan. (Zimmerer, J., plurality,
Spain, J., concurring in judgment without opinion).
                                          14